Citation Nr: 9916087	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-36 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the appellant's claim of service connection for 
sarcoidosis.

2.  Entitlement to an increased rating for residuals of a 
gastrectomy for a duodenal ulcer, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for pleural adhesions, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
October 1948.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's original claim of service connection for 
sarcoidosis was last previously denied in a July 1965 rating 
action, and he was notified of the decision by letter that 
same month.  He did not perfect a timely appeal and, under 
the law, the decision became final.  The present appeal, with 
respect to all three of the veteran's claims, arises from a 
July 1994 rating decision, in which the RO determined that 
new and material evidence had not been presented to reopen 
the previously denied claim of service connection for 
sarcoidosis.  The RO also denied the veteran's increased 
rating claim for pleural adhesions, evaluated as 30 percent 
disabling, as well as an increased rating claim for residuals 
of a gastrectomy for a duodenal ulcer, evaluated as 20 
percent disabling.  

The veteran filed an NOD in August 1994, and an SOC was 
issued by the RO in September 1994.  A substantive appeal was 
filed in October 1994.  In November 1994, the veteran 
testified before a hearing officer at the VARO in Boston.  In 
a January 1995 Hearing Officer's Decision, the veteran's 
disability rating for pleural adhesions was increased to 60 
percent, and his rating for residuals of a gastrectomy for a 
duodenal ulcer was increased to 40 percent.  Supplemental 
SOCs were issued in January 1995 and August 1998.  The 
veteran had requested a personal hearing before a member of 
the Board in Washington, D.C., but subsequently withdrew that 
request.  

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to an increased rating for pleural 
adhesions, currently evaluated as 60 percent disabling.)


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's claim for service connection for 
sarcoidosis was previously denied in a July 1965 rating 
action.  No appeal was filed, and under the law, that 
decision became final. 

3.  The evidence introduced into the record since service 
connection was denied for sarcoidosis in the July 1965 
decision, is either cumulative and repetitious of evidence 
previously considered, or it does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  VAMC Boston progress notes, dated in August 1997 and June 
1998, noted that the veteran suffered from occasional loose 
bowels, but was eating well and gaining weight.  

5.  The veteran's residuals of a gastrectomy for a duodenal 
ulcer is not productive of severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for sarcoidosis is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  

2.  The criteria for an evaluation greater than 40 percent 
for residuals of a gastrectomy for a duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

A review of the veteran's service medical records shows 
treatment for gastroenteritis and pylorospasm.  However, they 
are entirely negative for any respiratory complaints or lung 
pathology.  On separation examination, to include chest X-ray 
study, findings were unremarkable.

The veteran's claims file reflects that he filed claims of 
service connection for chest and stomach pains, in addition 
to other disorders, in January 1961.  The only treatment 
which the veteran reported in his claim was by Dr. Arakelian.  
The veteran reported no other treatment, in service or post-
service.

With his claim he submitted a letter from Michael Arakelian, 
M.D., dated that same month, in which Dr. Arakelian reported 
that he began treating the veteran for complaints of chest 
pain in February 1955.  He was found to have a pulmonary 
lesion by X-ray study, which led to a subsequent diagnosis of 
sarcoidosis.

VA examination in May 1961 indicated the veteran had 
continuing complaints of chest pain and there were findings, 
including X-ray study, consistent with sarcoidosis.

In a December 1961 rating decision, the RO denied the 
veteran's claims of service connection for sarcoidosis and 
stomach pains.  No appeal was filed.

A VA hospitalization record from April to May 1965 indicated 
that the veteran now had a normal chest X-ray study and there 
was no active pulmonary pathology.  It was noted that there 
was a history of sarcoidosis but no sarcoidosis at present.

Thereafter, in July 1965, the RO reopened the veteran's 
claims and service connection was granted for a spastic 
duodenum.  The disorder was evaluated as 10 percent 
disabling, effective from March 1965.  In the same rating 
action, the RO denied the veteran's claim for sarcoidosis.  
No appeal was filed, and the decision, with respect to 
sarcoidosis, became final.  

Thereafter, in a March 1966 rating action, the veteran's 
disability rating for a spastic duodenum was increased to 20 
percent, effective from October 1965.  The disability was 
reclassified as pylorospasm associated with a healed duodenal 
ulcer.  In May 1971, the veteran's disability rating was 
decreased from 20 percent to 10 percent.  

In October 1975, the veteran was admitted to Bon Secours 
Hospital.  A discharge summary, dated from October to 
December 1975, reported an admitting diagnosis of 
regurgitating hiatus hernia with esophagitis.  While 
hospitalized, the veteran underwent a transabdominal 
pyloroplasty and transthoracic vagotomy and gastropexy.  The 
final diagnosis was regurgitating hiatus hernia with 
esophagitis, in addition to a secondary diagnosis for a 
perforated peptic ulcer.  

In a May 1978 rating decision, the RO increased the veteran's 
disability rating from 10 percent to 20 percent for residuals 
of a gastrectomy for a duodenal ulcer.

In November 1980, the RO received a Massachusetts General 
Hospital operative report, dated in December 1976.  The 
report noted the veteran as undergoing a transthoracic repair 
of a recurrent hiatus hernia, during which he was discovered 
to be suffering from numerous pleural adhesions.  It was 
stated that he had a possible reactivation of sarcoidosis due 
to his history of sarcoidosis. It was also noted that during 
a previous procedure involving a transthoracic Nissen fundal 
plication for a sliding hiatus hernia, the veteran had 
developed a post-operative esophagopleural cutaneous fistula 
through the wound.

In an April 1981 rating decision, the RO denied the veteran 
service connection for both a hiatal hernia and pleural 
adhesions. 

In October 1981, the veteran was medically examined for VA 
purposes.  The examiner noted that the pleural adhesions were 
probably secondary to the prolonged use of a chest tube for 
drainage necessitated by the gastropleural cutaneous fistula.

In a February 1982 rating action, the RO service connected 
the veteran for pleural adhesions, as secondary to the 
service connected post-operative duodenal ulcer.  The 
disorder was evaluated as 10 percent disabling.

In June 1983, the veteran was medically examined for VA 
purposes, and found to be suffering from severe chronic 
obstructive pulmonary disease, and sarcoidosis by history.

In an October 1983 rating decision, the RO increased the 
veteran's disability rating for pleural adhesions from 10 
percent to 60 percent.

VA examination in November 1985 indicated that the veteran's 
lung disorder had improved.  There was moderately good chest 
expansion.  Normal percussion, fremitus, and breath sounds.  
No rales, rhonchi, or wheezes.  Chest X-ray study indicated 
the costophrenic sinus blunted by thickened pleura with the 
lungs otherwise clear.

Thereafter, in December 1985, the disability rating was 
decreased to 30 percent, effective from March 1986.  

In January 1986, the RO received a letter from Stephen 
Chastain, M.D., dated that same month.  In his letter, Dr. 
Chastain noted that he had been treating the veteran during 
the previous five years, and that the veteran was suffering 
from chronic obstructive and restrictive pulmonary disease 
secondary to sarcoidosis and pleural scarring from surgery; 
dumping syndrome secondary to a gastrectomy; and esophagitis, 
status post peptic ulcer disease.  Dr. Chastain also noted 
that these were chronic conditions that were likely to 
worsen.  

In June 1988, the RO received an additional statement from 
Dr. Chastain, in which it was noted that the veteran's 
condition had worsened.  Dr. Chastain also included a 
statement from William Cook, M.D., who reported that the 
veteran's pulmonary function was severely diminished, and 
that his FEV-1 was at best 41 percent of normal.  
Furthermore, Dr. Cook reported that the veteran's pulmonary 
function was severely diminished and consistent with his 
clinical picture of wheezing, dyspnea, and cough.  

Thereafter, the veteran's disability evaluations remained 
unchanged.  However, in July 1993, the RO received a letter 
from the veteran in which he requested an increased 
disability rating for pleural adhesions and residuals of a 
gastrectomy for a duodenal ulcer.  The veteran also requested 
his claim for service connection for sarcoidosis be reopened.  
In his claim, the veteran stated that while on active 
service, he was briefly under quarantine as a result of a flu 
virus and was treated for the flu and sarcoidosis in service.

In support of his claims, the veteran submitted VA Medical 
Center (VAMC) in Boston treatment records, dated from May 
1992 to August 1993.  These records noted the veteran's 
complaints of left thoracic pain, which was diagnosed as 
likely due to neuropathic pain syndrome related to the 
sectioning of the veteran's nerves during surgeries for his 
perforated ulcer.  The pain was reported to cause the veteran 
problems with breathing, which then caused him to 
hyperventilate and become dizzy.  A treatment record, dated 
in May 1992, noted the veteran's complaints of chest pain, 
which he described as a "rubbing" or as if  "something 
were sticking in my chest."  Radiographic reports reflected 
left basilar scarring and mild atelectasis.  A transbronchial 
biopsy revealed non-caseating granulomas consistent with 
sarcoid.  Pulmonary function test (PFT) findings noted FEV-1 
readings of 53 percent and 43 percent of predicted value. A 
sleep/exercise conference report, dated in June 1993, noted 
that its test findings were not consistent with sarcoid, and 
that the veteran should be tested to rule out the possibility 
of neuromuscular disease as a cause for the progressive 
decrease in his vital capacity and the limitation to 
exercise.

In November 1994, the veteran and his spouse testified before 
a hearing officer at the VARO Boston.  Under questioning, the 
veteran stated that his breathing capacity was severely 
restricted.  He reported suffering from sharp pains on the 
left side of his rib cage.  The veteran noted that the pain 
sometimes came on for no reason or was brought on by 
exertion.  His spouse testified that respiratory distress 
could be brought on just by the veteran walking around the 
house.  The veteran testified that he had problems with 
pulmonary function tests because he could not exhale during 
the testing.  In addition, the veteran reported that he ate 
six small meals a day, did not eat foods that were spicy or 
rich, and stayed away from dairy products.  Furthermore, he 
testified that he did not drink with his meal because that 
resulted in gas and the onset of dumping syndrome.  Regarding 
the claimed sarcoidosis, he testified that in 1946, he was 
quarantined in the hospital for 2 weeks with a fever and he 
believed he contacted sarcoidosis at that time.  He further 
testified that after service, from 1948 to 1955, he was 
treated for the sarcoidosis almost annually.  His wife 
testified that they had been married since 1950 and that she 
remembered her husband being treated at a VA hospital.  
However, it was stated that the VA hospital had closed down, 
and they never could get the records.  A complete transcript 
of the testimony is of record.

In addition to his testimony, the veteran also submitted 
additional evidence for consideration of his claims.  This 
included a statement from Dr. Chastain, dated in October 
1994, which reflected the veteran's treatment for chronic 
obstructive pulmonary disease, dumping syndrome, and 
esophagitis.  Dr. Chastain noted that no improvement in the 
veteran's condition was expected.

The veteran also submitted VAMC Boston treatment records, 
some duplicative, dated from January 1993 to January 1996.  
These noted his treatment with steroids, and his complaints 
of clammy feelings, chest pain and shortness of breath.  
Diagnoses of sarcoidosis and gastroesophageal reflux disease 
(GERD) were also noted.  A discharge summary, dated in March 
1994, reported that the veteran had undergone a chest CT 
(computed tomography) scan, which revealed residual changes 
from sarcoidosis and no evidence of other disease.  That same 
summary also noted doctors' puzzlement over the veteran's 
underlying pulmonary diagnosis.   A radiographic report, 
dated in September 1994, revealed a discoid atelectasis 
present in the lower lobe of the veteran's left lung.  

In December 1994, the veteran underwent an examination for VA 
purposes.  The examiner noted the veteran's medical history, 
and reported that because of the severity of the veteran's 
shortness of breath, he had been placed on corticosteroids 
and developed severe gastrointestinal problems with reflux 
and weight gain.  The veteran was also noted to have gone on 
a five-month course of methotrexate with uncertain results.  
In addition, the veteran's condition was reported to be 
aggravated by cold air, odors, dust exposure, and talking, 
and he was noted to have smoked 1-1/2 packs of cigarettes a 
day beginning at the age of 16 until he was 50.  With respect 
to his gastric disorder, the veteran reported chronic 
symptoms of reflux, and severe dumping syndrome 
postprandially, with flushing and diarrhea.  On further 
examination, the veteran's nasal and pharyngeal membranes and 
structures were within normal limits.  He was noted to have 
frequent coughing spells with occasional expiratory wheezes.  
The veteran was also noted as not being able to take a deep 
inspiration, so the lung examination was not completely 
adequate.

The examiner's diagnosis was sarcoidosis, asthmatic 
bronchitis, acid peptic disease, status post hiatus hernia 
operative procedure, and low back pain.  An associated PFT 
report, dated that same month, noted the veteran could only 
do one test, and that was with great difficulty.  The 
examiner reported the veteran having moderate to severe 
obstructive airway disease with restriction in vital 
capacity.  Test results revealed a pre-drug FEV-1 reading of 
44 percent of predicted value and a post-drug FEV-1 reading 
of 26 percent.  

Thereafter, in January 1995, a Hearing Officer's Decision 
increased the veteran's disability rating for pleural 
adhesions from 30 percent to 60 percent.  The hearing officer 
noted that the evidence was in equipoise as to whether the 
veteran's service-connected pleural adhesions, or nonservice-
connected sarcoidosis, has resulted in his disabling 
pulmonary manifestations.  In addition, the veteran's 
disability rating for residuals of a gastrectomy for a 
duodenal ulcer was increased from 20 percent to 40 percent.  
Furthermore, it was determined that the veteran had not 
submitted new and material evidence with respect to his claim 
for sarcoidosis.  

In July 1998, the veteran was medically examined for VA 
purposes.  The examiner noted that a CT scan of the 
appellant's thorax in December 1997 had revealed calcified 
mediastinal lymph nodes with bilateral interstitial fibrosis 
in the upper lung fields, in addition to chronic scarring of 
the left lung base.  The veteran reported that he suffered 
from shortness of breath after walking up half a flight of 
stairs or half a city block.  On further examination, the 
veteran was noted to exhibit frequent, severe spasms of 
coughing.  Nasal and pharyngeal membranes, as well as 
structures, were normal.  Lung fields revealed scattered 
expiratory wheezes with very shallow respirations.  An 
associated chest X-ray study revealed no interval changes 
since the previous study, and the veteran refused a pulmonary 
function test.  The examiner's diagnosis was sarcoidosis; 
pulmonary fibrosis; chronic, severe, congestive chronic 
obstructive pulmonary disease; peptic ulcer disease with 
gastrectomy and hiatus hernia repair by history; and chronic 
gastroesophageal reflux disease.  

That same month, the RO received Boston VAMC treatment 
records, dated from November 1993 to July 1998. The veteran 
was noted to have been treated for GERD and esophagitis.  
Complaints and treatment were recorded for chest pain, 
shortness of breath, and emphysema.  A December 1995 
pulmonary function test revealed an FEV-1 predicted value of 
39 percent.  The examiner noted that the veteran was unable 
to perform a valid PFT due to coughing, which almost caused 
him to pass out.  Treatment during this period also included 
drug therapy with steroids, Tylenol, Codeine, and Diazepam.  
A CT scan, dated in December 1997, noted interstitial 
opacities within the upper lobes bilaterally.  Progress notes 
reflected that the veteran suffered from occasional loose 
bowels with no weight loss, and additionally noted that the 
veteran was eating well and gaining weight.  An endoscopy in 
March 1998 revealed no evidence of esophagitis, and the 
stomach and duodenum were reported normal.  

II.  Analysis

a.  New and Material Evidence

The previous rating action in 1965 that denied service 
connection for sarcoidosis is final, and therefore, not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen his 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the July 1965 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(CAVC) (known as the Court of Veterans Appeals prior to March 
1, 1999) has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 144 (1991).  Whether the new evidence was "material" 
turned essentially upon the reasonable possibility that, when 
viewed in the context of all the evidence, it would change 
the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet. App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet. App. ___, No. 97-2180, slip op. 
at 4 (Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. App. 
181 (1992).

Under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of service connection 
for sarcoidosis is that which has been submitted since the RO 
entered its decision on this matter in July 1965.

Evidence submitted since the final RO decision entered in 
1965 includes:

(1) Treatment records from Christopher Landry, M.D., 
dated from February 1965 to September 1971.  
(2) Bon Secours Hospital treatment records, dated from 
August to December 1975, May to June 1976, and June 
1988.  
(3) Massachusetts General Hospital treatment records, 
dated in October 1976 to September 1977.  
(4) Reports of VA examination, dated in March 1966, 
March 1971, May 1974, October 1981, September 1982, 
June 1983, July 1988, December 1994, and July 1998.  
(5) Statements from Stephen Chastain, M.D., dated in 
January 1986, June 1988, and October 1994.  
(6) Statement from William Cook, M.D., dated in May 
1988.  
(7) VAMC Boston treatment records, discharge summaries, 
and radiographic reports, dated from April 1965 to 
May 1965, April 1971 to May 1971, and May 1992 to 
July 1998.  
(8) Personal hearing transcripts, dated in September 
1981, August 1986, and November 1994.

After a review of the record, the Board finds that none of 
the evidence added to the file since July 1965 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim.  In this regard, we note that evidentiary 
item (1), notes findings and treatment for a low back 
disorder, and is not relevant to the veteran's claim.  Items 
(2) through (7) reveal diagnoses for sarcoidosis, however, in 
none of the treatment reports or VA examination findings is 
there a medical opinion of record linking the veteran's 
sarcoidosis to active service.  We note, that in the previous 
final decision, the evidence considered by the RO also noted 
findings and a history of treatment for sarcoidosis, without 
a finding of a medical link between the disability and 
service.  Therefore, we find evidentiary items (2) through 
(7) cumulative of evidence previously considered in the RO's 
1965 final decision.  

In summation, at the time of the 1965 final rating decision, 
the earliest medical evidence of treatment for sarcoidosis 
was dated in 1955, several years after the veteran's 
departure from service in 1948 and there was no competent 
evidence of a nexus between a current diagnosis and service.  
None of the medical evidence received since the 1965 final 
rating decision changes this analysis in any way.  The 
situation remains that the earliest diagnosis of record is 
dated in 1955 and there is still no competent evidence of a 
nexus between a current diagnosis and service.

The only evidence which tends to relate the veteran's 
sarcoidosis to active service would be his own contentions 
and his testimony, as well as the testimony of his wife, item 
(8).  Such lay assertions, although they may be sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Furthermore, the Board has 
considered the veteran's testimony that he was treated for 
sarcoidosis in service and after service between 1948 and 
1955.  The Board notes, however, that the veteran's service 
medical records are negative for any such treatment.  
Furthermore, when the veteran made his original claim seeking 
service connection in 1961, he reported no such treatment and 
it clearly would have been in his self-interest to do so at 
that time.  The Board considers these contemporaneous records 
to be of greater historical reliability than the testimony of 
the veteran and his spouse offered many years later.

Since the evidence added to the file in connection with the 
attempt to reopen the claim for service connection for 
sarcoidosis is not relevant, cumulative, or in the case of 
the veteran's contentions, simply not competent to support 
the allegations contained therein, it does not bear directly 
and substantially upon the specific matter under 
consideration.  Therefore, the Board does not, under the 
facts of this case, reach the final criterion of well-
groundedness, i.e., whether it is evidence which, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the veteran's claim for 
service connection for sarcoidosis has not been presented.

The Board further notes that in its September 1994 SOC, the 
RO cited to 38 C.F.R. § 3.156, the regulation discussed with 
approval in Hodge, but did not cite the regulation's 
pertinent language as it relates to new and material evidence 
claims.  A subsequent Supplemental SOC in August 1998 did 
cite the appropriate language of § 3.156, and the RO noted as 
we do here, that the veteran had submitted no new and 
material evidence showing incurrence of sarcoidosis during 
service.  The Supplemental SOC noted, "To justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." In this 
instance, the RO's analysis was predicated on language found 
impermissible by Hodge, and it is unclear whether the RO 
appropriately considered the veteran's claim under the 
language of § 3.156.  

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  As indicated above, 
the veteran has submitted evidence which notes a history of 
treatment and diagnoses for sarcoidosis, but not medical 
nexus evidence linking the disability to active service.  No 
other evidence, besides the veteran's own contentions, has 
been received by the RO.  Therefore, after careful review of 
the record, the Board can find no reason why a remand of the 
veteran's appeal and reconsideration by the RO under the 
Hodge standard would be judicially expedient or otherwise 
result in a different finding than that reached previously by 
the RO.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for sarcoidosis, the claim may not be reopened.  

b.  Increased Ratings

With respect to residuals of a gastrectomy for a duodenal 
ulcer, the veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected residuals of a gastrectomy for a duodenal 
ulcer are more severe than previously evaluated.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

A grant of a higher rating which is less that the maximum 
rating available does not abrogate the pending appeal in an 
increased rating case.  AB v. Brown, 6 Vet. App. 35 (1993); 
and Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(1998).  

With respect to residuals of a gastrectomy for a duodenal 
ulcer, the RO has assigned a 40 percent evaluation for 
residuals of a gastrectomy for a duodenal ulcer in accordance 
with the criteria set forth in the VA Schedule for Rating 
Disabilities.  In doing so, specific consideration was given 
to 38 C.F.R. § 4.114, DC 7308.  Under this code, 
"Postgastrectomy syndromes," a 40 percent evaluation 
requires a moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals that are characteristic 
of a severe syndrome, but with diarrhea and weight loss.  A 
60 percent evaluation requires a severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  See 38 C.F.R. § 
4.114, DC 7308 (1998).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  

A review of the evidence reflects that during his personal 
hearing, the veteran noted that he was stricken with acute 
episodes of diarrhea in response to medication he was taking 
for his respiratory condition.  He complained of suffering 
from dumping syndrome, excessive gas, and overall chronic 
epigastric discomfort.  Additional evidence reflects that the 
veteran suffers from GERD, its symptoms under control with 
Prilosec, and esophagitis, both nonservice-connected 
disorders.  Furthermore, a Boston VAMC progress note, dated 
in August 1997, reported that the veteran suffered from 
occasional loose bowels with no weight loss.  A Boston VAMC 
progress note (Digestive Disease Clinic), dated in June 1998, 
noted the veteran as eating well and gaining weight.

In view of the above noted findings, the Board finds that the 
medical evidence of record does not reflect that the veteran 
suffers from severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  Therefore, a preponderance of the 
evidence is against a disability rating greater than 40 
percent for residuals of a gastrectomy for a duodenal ulcer 
under 38 C.F.R. § 4.114, DC 7308.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Furthermore, the Board has considered the veteran's 
disability under DC 7348, "Vagotomy with pyloroplasty or 
gastroenterostomy."  However, that diagnostic code does not 
allow for a rating greater than 40 percent, and therefore its 
application would not be beneficial to the veteran.  


ORDER

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for sarcoidosis, 
reopening is denied.  

Entitlement to an increased rating for residuals of a 
gastrectomy for a duodenal ulcer is denied.  


REMAND

The Board finds the veteran's claim for increased 
compensation benefits regarding his service connected pleural 
adhesions, currently evaluated as 60 percent disabling,  is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1997).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board has reported the medical record in some detail 
within the factual background portion of this decision 
hereinabove.  Having so discussed the evidentiary record, the 
Board notes that service connection was granted for pleural 
adhesions.  However, the veteran has been treated for 
numerous other respiratory complaints for which service 
connection is not in effect.  In particular, there is 
evidence that the veteran has a long history of cigarette 
smoking as he gave a history of smoking a pack and a half of 
cigarettes a day for almost 35 years.  At various times, the 
veteran has also been diagnosed with sarcoidosis, chronic 
obstructive pulmonary disease, asthmatic bronchitis, and 
emphysema, all of which are non-service connected disorders.

The Board further notes that although the veteran has 
undergone multiple VA examinations and there is an extensive 
medical record within the claims file, none of the medical 
evidence within the claims file has addressed the question of 
what pulmonary symptomatology is due to the veteran's service 
connected disorder, as opposed to his multiple non-service 
connected disorders.

Given the mixture of service connected and non-service 
connected disorders, the Board finds that another examination 
of the veteran is necessary in order to address the veteran's 
non-service-connected disorders and their impact on his 
overall symptomatology.  In this regard, the Board also notes 
that prior examinations have indicated that given the 
progression of the veteran's respiratory condition, it may be 
impossible for him to perform a valid pulmonary function 
test.  Nonetheless, it is critical that the veteran cooperate 
with the request for another examination and that the 
examiner perform the examination and provide all requested 
information to the fullest extent possible.  If it is 
impossible to provide the requested information, for whatever 
reason, the examiner should so clearly indicate.

The Board may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board notes that it is currently unable to 
determine what portion of the veteran's respiratory 
symptomatology is due to service-connected disability, as 
opposed to non-service-connected disability.  This remand is 
for the purpose of further development of the medical record, 
so that we may rely upon medical expertise in this regard.

In addition to the above, the Board notes that the rating 
criteria have been changed for all respiratory disorders, 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720-46,731 
(September 5, 1996); 38 C.F.R. § 4.97 (1998).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under whichever criteria 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the RO has previously indicated that both 
the old and new criteria were considered, the Board notes for 
the RO's benefit that the veteran continues to be entitled to 
the resolution of his claim under whichever criteria are more 
favorable.  The Board further notes for the RO's benefit that 
where the amended regulations expressly provide an effective 
date and do not specifically allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the RO must evaluate the veteran's claim for an 
increased rating under both the old and new criteria in order 
to ascertain which version is most favorable to the veteran, 
and also in order to determine the appropriate effective date 
if an increase is granted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who have recently treated the veteran for 
his service-connected pleural adhesions.  
After securing the necessary releases, 
the RO should obtain any outstanding 
records.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

3.  The RO should then schedule the 
veteran for a VA pulmonary examination in 
order to evaluate the nature and extent 
of his service-connected pleural 
adhesions.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  All indicated tests should be 
accomplished.  If the veteran is unable 
to complete any requested tests, the 
examiner should so indicate.  Before 
examining the veteran, the examiner 
should carefully review the veteran's 
claims folder, including a copy of this 
Remand and any evidence added to the 
record and review both the old and the 
new rating criteria for respiratory 
disorders.  Based upon his examination of 
the veteran and his review of the claims 
folder, the examiner is requested to 
fully discuss the symptomatology directly 
attributable to the veteran's service-
connected pleural adhesions disorder, and 
the presence of any other existing 
pulmonary disorders.  To the extent 
possible, the veteran's symptoms 
attributable to any other disorder should 
be distinguished from those associated 
with the service-connected pleural 
adhesions disorder.  If it is impossible 
to so distinguish the veteran's symptoms, 
the examiner should so indicate.  A 
complete rationale for all opinions 
expressed must be provided.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and 3.655.

5.  The RO should then again consider 
whether the veteran is entitled to an 
increased rating for his service-
connected pleural adhesions.  In 
considering whether the veteran is 
entitled to an increased rating, the RO 
should consider the disorder under both 
the old and new rating criteria and rate 
in accordance with the guidance expressed 
in Karnas v. Derwinski, 1 Vet. App. 305 
(1991), and Rhodan v. West, 12 Vet. 
App. 55 (1998);

6.  After the development requested 
hereinabove has been completed, then the 
RO should again review the veteran's 
claim.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

